Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 9, 2021 was received. Claims 1 and 25-27 were amended. Claims 5-6, 8, 12-20 were canceled. Claims 28-29 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued February 9, 2021. 

Claim Objections
Claims 7, 21 and 24 are objected to because of the following informalities:  the term “layers” should be corrected to layer as there is only one layer in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9-11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Supersonic particle deposition as means for enhancing the structural integrity of aircraft structures) in view of Andrews (US4356678), and further evidenced by Wuepper (US5023987). 
Regarding claim 1, Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17) (method for repairing a structural weakness, or preventing or inhibiting the progression of structural weakness in an aircraft frame element). It is clear that Jones’s aircraft frame components has an original design specification sufficient to resist an axial compressive buckling encountered during normal aircraft operation because they only require repairing after long term use (pass normal aircraft operation). It is also not conventional for an aircraft to be made with original design specification not sufficient to resist an axial compressive buckling load encountered during normal aircraft operation as such component would damage immediately when being used. Jones teaches to apply metal particles entrained in a supersonic jet of an expanded gas impart a solid surface to cause plastic deformation and bonding with the surface so that the powder is reconstituted into the metal substrate of a simulation specimen (abstract, page 260 right column) (bonding a plurality of particles to the element, the bonding being effected under continuous allowing the plurality of particles to form a substantially continuous layer) on the surface on the corrosion cracks (area of structural weakness) (page 265) or the fasten joints to potentially alleviating problems that can result from environmental induced damage at In re Robentson, 49 USPQ2d 1949(1999). Jones teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such as the axial compressive load path and buckling resistance. Jones’ further teaches the SPD repairing process uses the 
Nevertheless, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough 

Regarding claim 2, Jones teaches the particles are metal particles (page 260 right column).	
Regarding claims 3-4, Jones teaches the bonding is achieved by supersonic particle deposition (abstract, page 260, right column), which is cold spray process. 
Regarding claim 7, Jones teaches the thickness of the continuous layer is 0.5mm (see figure 17) or 0.3mm (page 266 right column), which overlaps with the depth of the layers of the claimed invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Jones teaches the continuous layer can be applied to both over and under the area of the weakness or predicted area of weakness (page 264, right column). 
Regarding claim 9, Jones teaches the weakness is crack (page 261 left column).
Regarding claim 10, Jones teaches the crack is developed from corrosion (stress corrosion crack) (page 261 left column).
Regarding claim 11, Jones teaches the frame elements is longeron and bulkhead (page 266 table 1). 

Regarding claim 22, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Regarding claim 23, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 24, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 25, Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17) (method for repairing a structural weakness or preventing or inhibiting the progression of structural weakness in an aircraft frame element). It is clear that Jones’s aircraft frame components has an original design specification sufficient to resist an axial compressive buckling encountered during normal aircraft operation because they only require repairing after long term use (pass normal aircraft operation). It is also not conventional for an aircraft to be made with original design specification not sufficient to resist an axial compressive buckling load encountered during normal aircraft operation as such component would damage immediately when being used. Jones teaches to apply metal particles entrained in a supersonic jet of an expanded gas impart a solid surface to cause plastic deformation and bonding with the surface so that the powder is reconstituted into the metal substrate of a simulate specimen (abstract, page 260 right column) (bonding a plurality of particles to the element, the bonding being effected under continuous allowing the plurality of particles to form a substantially continuous layer) on the surface on the corrosion cracks (area of weakness) (page 265) or the fasten joints to potentially alleviating problems that can result from environmental induced damage at the fasten In re Robentson, 49 USPQ2d 1949(1999). Jones teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such as the axial compressive load path 
Nevertheless, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), .

Claims 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Jones (Supersonic particle deposition as means for enhancing the structural integrity of aircraft structures) in view of Andrews (US4356678) and further evidenced by Wuepper (US5023987) as applied to claims 1-4, 7, 9-11 and 21-25 above, and further in view of Cologna (US4588626)
Regarding claim 28, Jones in view of Andrews teaches all limitation of this claim, except the particles are bonded to the opposing first and second sides of the frame member. Jones teaches the bonding is effected under conditions allowing the plurality of metallic particles to form a substantially continuous layer over the area of weakness (page 260 right column, page 265 and see for example figure 17). However, Cologna 
Regarding claim 26, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure, i.e., the thickness of the two continuous layers) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 29, Jones in view of Andrews teaches all limitation of this claim, except the particles are bonded to the opposing first and second sides of the frame member. Jones teaches the bonding is effected under conditions allowing the plurality of metallic particles to form a substantially continuous layer over the area of weakness (page 260 right column, page 265 and see for example figure 17). However, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel (a substantially continuous layer over and a substantially continuous layer under the area of weakness) as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Regarding claim 27, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments and declaration filed June 9, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Arguments regarding Jones. 
Andrews is not analogous art. 


Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17). Jones teaches the SPD is applied to the repair the corrosion damage on a metal substrate as a simulate specimen (page 265). Since Jones’s teaching is intended to repair the actual aircraft structure (abstract), it would be obvious the repairing method for the simulate specimen is intended and applicable to apply to the actual aircraft component, including the elongate aircraft frame components. Especially, Jones further listed that SPD is applied to the structural component such as wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17). Jones teaches the repairing restore the structural integrity (return to the original design specification) (page 268, right column), thus, Jones’s method teaches to repair elongate aircraft frame component to return to the original design specification.  In regards to return the repaired component to its original design specification for axial compressive load and buckling resistance, Jones teaches the repairing restore the structural integrity (return to the original design specification) (page 268, right column), which would have been inherently includes parameters such as the axial compressive load path and buckling resistance. Jones further teaches the SPD repairing process uses the same 7075 aluminum material as the substrate (page 261 left column, page 265 right column). The same metal repairing material with the same metal substrate material result in the same axial compressive load path along the element after the repairing is evidenced by Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. As previously discussed, it is Jones’ desired to retore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough repairing thickness to return the buckling resistance (one of structural integrity parameters) to the original design specification of the element and not alter negatively. Therefore, the combination of Jones in view of Andrew evidenced by Wuepper teaches all the limitation of this claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s arguments about the experiments performed by Jones only for purpose of ensuring that the SPD doubler did not delaminate nor degrade under simulated operating conditions, and no consideration was given to any negative effect of the SPD doubler, nor controlling the thickness with regards to how loads were transferred through the components studied having regard to any “original design specification”, it is well settled that the discovery of previously unappreciated property of a prior art method, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re 
Examiner disagree that Andrew is not an analogous art because both Jones and Andrew are associated with the aircraft elements. In response to Applicant’s argument regarding Andrews repairing thickness and weight concerns, examiner disagree that such argument is persuasive to render Andrew reference irrelevant, as it appears to be an opinion without factual support. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/NGA LEUNG V LAW/Examiner, Art Unit 1717